Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154062                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MENARD, INC.,                                                                                           Kurtis T. Wilder,
            Petitioner-Appellant,                                                                                     Justices


  v                                                                 SC: 154062
                                                                    COA: 325718
                                                                    MTT: 00-441600; 14-001918-TT
  CITY OF ESCANABA,
            Respondent-Appellee.

  _________________________________________/

         On October 12, 2017, the Court heard oral argument on the application for leave to
  appeal the May 26, 2016 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2017
           p1017
                                                                               Clerk